DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the limitation “in this order” lacks proper antecedent basis, since an order has not been previously introduced. Therefore, the limitation is interpreted to mean “in an order”. Further, the limitation “the light of the display light” lacks proper antecedent basis, since the light of the display light has not been previously introduced. Therefore, the limitation is interpreted to mean “a light of the display light”. The limitation “the liquid crystal element so as to control” lacks proper antecedent basis, since only a liquid crystal optical element has been previously introduced. Therefore, the limitation is interpreted to mean “the liquid crystal optical element”. The limitation “the side of the absorption type polarizing plate, by the transmission/reflection type polarizing plate” lacks proper antecedent basis since a side of the absorption type polarizing plate has not been previously introduced. Therefore, the limitation is 
Claims 2-12 are rejected by virtue of their dependence on rejected claim 1. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hakoi et al (US Publication No.: US 2019/0113790 A1, “Hakoi”).
	Regarding Claim 1, Hakoi discloses an optical apparatus configured to be capable of switching between a state in which the optical apparatus can output light and a state in which the optical apparatus can reflect light (Figure 4; Paragraph 0071), the optical apparatus comprising:
A structure (Figure 4) including, in an order from a rear side of the optical apparatus:
A light emitting device having a light emitting surface through which display light is outputted (Figure 4, light emitting device 18 or 19);
A transmission/reflection type polarizing plate configured to allow only a certain polarized light of the display light in a first predetermined direction to be transmitted therethrough (Figure 4, transmission/reflection type polarizing plate 2; Paragraph 0038);
A liquid crystal optical element configured to be capable of rotating a polarization direction of the polarized light which is transmitted therethrough (Figure 4, liquid crystal optical element 6 or 3; Paragraph 0037; Paragraph 0064); and
An absorption type polarizing plate configured to have an absorption axis along a second predetermined direction different from the first predetermined direction and to be disposed so as to allow a light of the display light having been transmitted through the transmission/reflection type polarizing plate 
A controller configured to control rotation of the polarization direction of the polarized light transmitted through the liquid crystal optical element so as to control between (i) a first state in which the display light outputted from the light emitting device is transmitted through the transmission/reflection type polarizing plate, the liquid crystal optical element, and the absorption type polarizing plate, in this order, and (ii) a second state in which light having been transmitted through the absorption type polarizing plate and the liquid crystal optical element is reflected by the transmission/reflection type polarizing plate and then is transmitted through the liquid crystal optical element and the absorption type polarizing plate such that the reflected light is observable from a side of the optical apparatus near the absorption type polarizing plate (Paragraphs 0072-0081), wherein:
The transmission/reflection type polarizing plate includes an adhesive layer disposed on one surface side of the transmission/reflection type polarizing plate, the one surface side being opposite to a side of the transmission/reflection type polarizing plate that is closer to the liquid crystal optical element (Figure 4, adhesive layer 22), 
In the second state, the optical apparatus function as a mirror that reflects external light which enters the optical apparatus from a side of the absorption type polarizing plate, by the transmission/reflection type polarizing plate without being transmitted through the adhesive layer (Paragraph 0078), and
In the first state, the optical apparatus functions as a display equipment that displays the display light having passed through the adhesive layer (Paragraph 0175; Paragraph 0129).

Regarding Claim 2, Hakoi discloses the optical apparatus according to claim 1, wherein the adhesive layer bonds the transmission/reflection type polarizing plate and the light emitting device (Figure 4, adhesive layer 22 bonds the transmission/reflection type polarizing plate 2 and the light emitting device 18). 


	
	Regarding Claim 4, Hakoi discloses the optical apparatus according to claim 1, further comprising an optical film attached to a surface of the liquid crystal optical element, the surface facing to the transmission/reflection type polarizing plate (Figure 4, optical element 8a attached to liquid crystal optical element 6 facing the transmission/reflection type polarizing plate 2).

	Regarding Claim 5, Hakoi discloses the optical apparatus according to claim 2, further comprising an optical film attached to a surface of the liquid crystal optical element, the surface facing to the transmission/reflection type polarizing plate (Figure 4, optical element 8a attached to liquid crystal optical element 6 facing the transmission/reflection type polarizing plate 2).

	Regarding Claim 6, Hakoi discloses the optical apparatus according to claim 3, further comprising an optical film attached to a surface of the liquid crystal optical element, the surface facing to the transmission/reflection type polarizing plate (Figure 4, optical element 8a attached to liquid crystal optical element 6 facing the transmission/reflection type polarizing plate 2).

	Regarding Claim 7, Hakoi discloses the optical apparatus according to claim 1, wherein the light emitting device includes: a liquid crystal display element configured to be opposite to the transmission/reflection type polarizing plate (Figure 4, liquid crystal display element 20);
	A light source configured to irradiate the liquid crystal display element with light (Figure 4, light source 19); and
	A polarizing film disposed between the liquid crystal display element and the light source (Figure 4, polarizing film 4a).

	Regarding Claim 8, Hakoi discloses the optical apparatus according to claim 2, wherein the light emitting device includes: a liquid crystal display element configured to be opposite to the transmission/reflection type polarizing plate (Figure 4, liquid crystal display element 20);
	A light source configured to irradiate the liquid crystal display element with light (Figure 4, light source 19); and
	A polarizing film disposed between the liquid crystal display element and the light source (Figure 4, polarizing film 4a).

	Regarding Claim 9, Hakoi discloses the optical apparatus according to claim 3, wherein the light emitting device includes: a liquid crystal display element configured to be opposite to the transmission/reflection type polarizing plate (Figure 4, liquid crystal display element 20);
	A light source configured to irradiate the liquid crystal display element with light (Figure 4, light source 19); and
	A polarizing film disposed between the liquid crystal display element and the light source (Figure 4, polarizing film 4a).

Regarding Claim 10, Hakoi discloses the optical apparatus according to claim 4, wherein the light emitting device includes: a liquid crystal display element configured to be opposite to the transmission/reflection type polarizing plate (Figure 4, liquid crystal display element 20);
	A light source configured to irradiate the liquid crystal display element with light (Figure 4, light source 19); and
	A polarizing film disposed between the liquid crystal display element and the light source (Figure 4, polarizing film 4a).

Regarding Claim 11, Hakoi discloses the optical apparatus according to claim 5, wherein the light emitting device includes: a liquid crystal display element configured to be opposite to the transmission/reflection type polarizing plate (Figure 4, liquid crystal display element 20);
	A light source configured to irradiate the liquid crystal display element with light (Figure 4, light source 19); and
	A polarizing film disposed between the liquid crystal display element and the light source (Figure 4, polarizing film 4a).

Regarding Claim 12, Hakoi discloses the optical apparatus according to claim 6, wherein the light emitting device includes: a liquid crystal display element configured to be opposite to the transmission/reflection type polarizing plate (Figure 4, liquid crystal display element 20);
	A light source configured to irradiate the liquid crystal display element with light (Figure 4, light source 19); and
	A polarizing film disposed between the liquid crystal display element and the light source (Figure 4, polarizing film 4a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871